Name: 2011/212/EU: Commission Decision of 4Ã April 2011 amending Decision 2009/996/EU on a Community financial contribution for 2009 to cover expenditure incurred by Germany, Spain, Italy, Malta, the Netherlands, Portugal and Slovenia for the purpose of combating organisms harmful to plants or plant products (notified under document C(2011) 2126)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  EU finance;  natural and applied sciences;  management;  budget
 Date Published: 2011-04-05

 5.4.2011 EN Official Journal of the European Union L 89/24 COMMISSION DECISION of 4 April 2011 amending Decision 2009/996/EU on a Community financial contribution for 2009 to cover expenditure incurred by Germany, Spain, Italy, Malta, the Netherlands, Portugal and Slovenia for the purpose of combating organisms harmful to plants or plant products (notified under document C(2011) 2126) (Only the Dutch, German, Italian, Maltese, Portuguese, Slovenian and Spanish texts are authentic) (2011/212/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 23(5) thereof, Whereas: (1) Pursuant to Directive 2000/29/EC, a financial contribution from the Union may be granted to Member States to cover expenditure relating directly to the necessary measures which have been taken or are planned to be taken for the purpose of combating harmful organisms introduced from third countries or from other areas in the Union, in order to eradicate or, if that is not possible, to contain them. (2) Pursuant to the second subparagraph of Article 23(5) of Directive 2000/29/EC, subject to certain conditions, the financial contribution from the Union on plant health control shall cover up to 50 % of expenditure relating directly to the necessary measures referred to in Article 23(2) of that Directive and, in case of compensation for loss of earnings referred to in the second subparagraph of Article 23(3) of that Directive up to 25 %. (3) For 2009, the Union allocated a total financial contribution of EUR 14 049 023 to cover expenditure incurred by Germany, Spain, Italy, Malta, the Netherlands, Portugal and Slovenia, as provided for in Commission Decision 2009/996/EU of 17 December 2009 on a Community financial contribution for 2009 to cover expenditure incurred by Germany, Spain, Italy, Malta, the Netherlands, Portugal and Slovenia for the purpose of combating organisms harmful to plants and plant products (2). (4) As set out in Section III of the Annex to Decision 2009/996/EU, Spain and Italy received financial contribution from the Union for the replacement of destroyed trees. Spain received a contribution of EUR 289 144 for the replacement in 2009 of coniferous trees affected by the harmful organism Bursaphelenchus xylophilus. Italy received a contribution of EUR 14 525 for the replacement in 2008 of various tree species in Lombardia affected by the harmful organisms Anoplophora chinensis in the area of Gussago and Anoplophora glabripennis in the area of Corbetta. (5) This expenditure by Spain and Italy related directly to the prohibition of the future use of the particular trees which are host to the harmful organisms concerned, within the meaning of Article 23(2)(c) of Directive 2000/29/EC. This expenditure does not concern compensation for loss of earnings as referred to in the second indent of the first subparagraph and the second subparagraph of Article 23(3) of that Directive. (6) In accordance with the second subparagraph of Article 23(5), of Directive 2000/29/EC, the financial contribution from the Union should therefore cover up to 50 % of the expenditure concerned, and should not be restricted to up to 25 % as was erroneously set out in Decision 2009/996/EU. Consequently, the maximum Union financial contribution to the relevant programmes submitted by Spain and Italy should be raised by EUR 289 145 and EUR 14 525 respectively, and the total Union contribution for 2009 should be increased to EUR 14 352 693. (7) Therefore Decision 2009/996/EU should be amended accordingly. (8) The measures provided in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/996/EU is amended as follows: (1) Article 2(1) is replaced by the following: 1. The total amount of the financial contribution referred to in Article 1 is EUR 14 352 693.; (2) in Section I of the Annex, the third, fourth and fifth row are replaced by the following: Spain Bursaphelenchus xylophilus Coniferous trees 2008 and 2009 1 and 2 3 386 573 1 693 286 Italy, Lombardia (Gussago area) Anoplophora chinensis Various tree species 2008 and part of 2009 (until 30 April) 1 and 2 302 683 151 341 Italy, Lombardia (Corbetta area) Anoplophora glabripennis Various tree species 2007 and 2008 1 and 2 302 683 103 221 (3) Section III of the Annex is deleted; (4) at the end of the Annex, the indication Total Community contribution (EUR): 14 049 023 is replaced by Total Union contribution (EUR): 14 352 693. Article 2 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the Italian Republic, the Republic of Malta, the Kingdom of the Netherlands, the Portuguese Republic and the Republic of Slovenia. Done at Brussels, 4 April 2011. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 339, 22.12.2009, p. 49.